     Case 2:20-cv-01070-KJM-DMC Document 7 Filed 10/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DENISE SHOOP,                                     No. 2:20-CV-1070-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    WALMART INC., et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. In light

18   of the continued closure of the District Courthouses to the public, the parties shall be required to

19   appear telephonically at the scheduling conference set for October 7, 2020, at 10:00 a.m., before

20   the undersigned in Redding, California. The parties should arrange their appearances through

21   CourtCall.

22                  IT IS SO ORDERED.

23

24   Dated: October 2, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
